Case 21-40065       Doc 74     Filed 04/13/21 Entered 04/13/21 15:54:21
                                 Document     Page 1 of 1                       EOD
                                                                                  Desc Main

                                                                                04/13/2021
                        UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


 IN RE:                                        §
                                               §      Case No. 21-40065
 STEPS AMERICA, INC.,                          §
                                               §      Ch. 11
          Debtor.                              §
                                               §



             ORDER GRANTING MOTION OF GVH, INC. AND
               THE FERBY CORPORATION TO COMPEL
  ASSUMPTION OR REJECTION OF THE LEASE AGREEMENT BETWEEN
  GVH, INC. AND THE FERBY CORPORATION AND STEPS AMERICA, INC.

          On this date the Court considered the Motion of GVH, Inc. and The Ferby
 Corporation to Compel Assumption or Rejection of the Lease Agreement Between GVH,
 Inc. and The Ferby Corporation and Steps America, Inc. (the “Motion”) which was filed
 herein by GVH, Inc. (“GVH”) and The Ferby Corporation (“Ferby”) on March 15, 2021.
 The Motion to Compel contained the necessary notices and, according to the certificate of
 service therein, was served upon all parties entitled to notice. Based upon the record
 before the Court, the Court finds and concludes that no objection has been filed to the
 Motion and cause exists under 11 U.S.C. §365 to reject the Lease (as defined in the
 Motion to Compel).
          IT IS THEREFORE ORDERED that
          1. The Motion to Compel is granted as set forth herein.
          2. The Debtor shall take all steps necessary to assume or reject the Lease
             Agreement on or before April 30, 2021.


                                              Signed on 4/13/2021

                                                                                MD
                                    HONORABLE BRENDA T. RHOADES,
                                    CHIEF UNITED STATES BANKRUPTCY JUDGE

                                                                                           1
